Citation Nr: 9904139	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include low back strain, low back pain, and degenerative 
joint disease.

2.  Entitlement to an increased rating for right hand scars, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for a 
right buttock scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current back pathology is shown to be related to 
service. 

3.  The service-connected right hand scars are manifested by 
mild tenderness, some tenderness on palpation; without 
adherence, ulceration, skin breakdown or keloid formation. 

4.  The service-connected scar on the right buttock is 
slightly atrophic, nontender on palpation and not 
inflammatory.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for a 
back condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995).  

2.  An evaluation greater than 10 percent for scars of the 
right hand is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.118, Codes 5224, 7803, 7804, 7805 
(1998). 
3.  The criteria for a compensable evaluation for a scar on 
the right buttock have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.118, Codes 7803, 7804, 7805 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in July 1981, which is 
negative for evidence of a back condition or scars.  
Treatment notes dated in March 1983 state that the veteran 
presented with a 1/16th by 3.5 inch cut on her right hand and 
a 1/2 inch by 2.5 inch cut on her right buttock.  The cuts were 
cleaned, sutured and dressed.  Two days later both wounds 
were clean without evidence of infection.  

In May 1985 she sought treatment for low back pain of two 
weeks duration.  She reported that her job required lifting 
heavy bags.  The assessment was low back strain.  Parafon 
Forte was prescribed and she was to refrain from heavy 
lifting.  In August 1985 she sought treatment for low back 
pain of two hours duration.  She complained of constant right 
leg pain.  She complained of sharp pain of the right lower 
back on range of motion.  She related that Parafon Forte had 
relieved her pain before.   The left side was within normal 
limits, the right was slightly weaker than the left. The 
assessment was low back muscle right side.  The plan was for 
heat, light duty and Flexeril.  The history section of the 
report of the examination for separation, dated in August 
1985, mentions stitches in the right hand.  The examination 
section of the report is negative for mention of scars or a 
low back condition.

In early 1995, the veteran complained of low back pain 
radiating down the legs.  A January 1995 magnetic resonance 
imaging spectroscopy (MRI) report  included the radiologist's 
impressions of: degenerative disc disease at L3-L4, L4-L5 and 
L5-S1 with tiny central herniations at L4-L5 and L5-S1.  The 
lateral recesses and neural foramina were minimally to 
moderately narrowed at those levels.  

Service connection for a back condition was denied by rating 
decision dated in June 1995 on the basis that the veteran's 
symptoms in service were acute and transitory and that her 
degenerative disc disease did not manifest itself within one 
year of her separation from active service.

A letter dated in July 1995 from the veteran states that she 
hurt her back several times while in service.  At the time of 
her examination for separation from active service she was 
told that if her back did not hurt too much, to just let it 
go.  She did so.  Her back hurts even on jobs that are not 
supposed to required lifting.  She states that she takes 
strong pain relief medications on a daily basis.  

During the veteran's personal hearing in January 1996, she 
testified that she worked in the mail room during active 
service.  Her duties included unloading 70 pound sacks of 
mail.  She first hurt her back lifting sacks while she was 
stationed in the Philippines.  She strained her back more 
than once lifting mail sacks.  She had no treatment from 1983 
to 1985; she had friends who were able to get her medications 
without putting it on her records.  After service, she went 
to work for the Sheriff's Department in Cincinnati in 1986.  
She self-medicated from 1986 to 1993.  She slept on the floor 
to try to help her back.  In 1993 she went to a chiropractor 
once.  She had pain that radiated to her legs.  It was a 
different sensation than that caused by her scar.  Regarding 
her right hand and buttock, she stated that a Navy coworker 
cut her hand and right buttock.  Her right hand ached and was 
very sensitive.  Sometimes it throbbed.  She was right handed 
but she favored her left hand a lot.  She had problems 
picking up heavy objects with her right hand.  It also hurt 
to try to open lids with her right hand.  It hurt everyday 
and hurt worse if she shook hands.  Sometimes her writing was 
not as good as it should be.  

Regarding the scar on her right buttock, the veteran 
testified that the scar was 10 1/2 inches long.  She stated 
that she experienced numbness and tingling if she 
accidentally hit or touched the scar.  The numbness was 
localized to the scar site.  The scar was sensitive and 
tender; it ached and tingled now and again.  There were times 
when it started tingling out of the blue.  

The report of a VA special dermatology examination dated in 
November 1996 states that the veteran complained of 
sensitivity and tingling in the area of the scar.  On 
examination a horizontal 2.5 inch by .5 inch white, slightly 
atrophic scar was observed on her right buttock.  The scar 
was nontender on palpation and was not inflammatory.  The 
scar on the veteran's hand reached from between her thumb and 
index finger web space across the palm toward the fourth 
finger.  The scar was flesh colored and neither tender nor 
raised.  No pain was elicited on palpation, but the veteran 
stated that pain occurs on tightening of her hand or 
tightening jars.  

The veteran  was afforded a VA scar examination again in 
January 1998.  The report noted some mild tenderness and 
tenderness on palpation but no significant atrophy of the 
muscles.  The texture was normal without adherence.  There 
was no elevation or depression of the scar.  No underlying 
tissue loss was noted.  There was no inflammation, edema or 
keloid formation.  There was no significant disfigurement.  
The examiner opined that the veteran's disability was equal 
to a 10 percent evaluation.  She was referred to a 
psychiatrist whose specialty is pain.  The report is negative 
regarding the scar on the right buttock.  

The report of a VA special psychiatric examination dated in 
January 1998 stated that the veteran complained of pain in 
her right hand and that her hand swelled, became blue at 
times, developed some muscle dystrophy, and that it was 
hypersensitive to temperature and touch all the time.  She 
complained of episodes when the swelling, color, edema and 
tenderness are increased.  On examination her right palm was 
bluish in color compared to the normal coloration of the rest 
of her hand.  Muscle dystrophy was noted in the thenar on her 
right thumb.  She was hypersensitive to touch and air blow on 
the right hand.  Her right hand strength was decreased.  She 
had numbness and pain.  The diagnoses include chronic pain 
disorder.  The examiner felt the veteran had reflex 
sympathetic dystrophy and recommended a neurological 
examination.  The examiner also recommended psychiatric 
treatment for the veteran's affective disorder.

The report of a VA neurological  examination dated in March 
1998 states that the scar on her right hand was barely 
visible.  No evidence of atrophy of her hand muscles was 
observed.  The scar was one or two millimeters by three 
centimeters.  She did have significant tenderness was 
extremely sensitive to touch.  The skin of her right hand 
appeared to be normal.  Her hand grip was 2/5.  She had 5/5 
strength in her left hand extrinsic muscles.  

The examiner stated that he doubted that the veteran had 
reflex sympathetic dystrophy.  She did have increased 
sensitivity to touch and temperature due to the scar on her 
right and.  She did have some weakness in her intrinsic 
muscles of her right hand.  The examiner agreed that she had 
an affective disorder.  

Analysis 

Service Connection for a Back Condition

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).   

The record reveals that the veteran was treated for back pain 
on two occasions during her active service.  The examination 
for separation from active service is negative for 
complaints, symptoms or findings regarding a back condition.  
There is an MRI dated in January 1995, or nearly ten years 
after her active service, that indicates the presence of 
degenerative disc disease.  However, the veteran has 
submitted no medical evidence or opinions linking her back 
condition to her active service.  The veteran has attributed 
her current back condition to her active service, but she has 
submitted no medical evidence to substantiate her claim.  
Although the veteran is competent to provide an account of 
her symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Absent medical 
evidence or medical opinions relating the veteran's current 
back condition to her active service, the claim is not well 
grounded and must be denied.  

Increased Ratings 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Right Hand Scars

A 10 percent evaluation is for assignment for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
for assignment for objective demonstration of tenderness and 
pain on superficial scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

The veteran's right hand scars are evaluated as 10 percent 
disabling, the maximum rating provided for under Diagnostic 
Codes 7803 and 7804.  The Board has considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224, ankylosis of the thumb.  Under 
that code provision, a 10 percent rating is assigned for a 
thumb ankylosed in a favorable position, and a 20 percent 
rating is assigned where the thumb is ankylosed in an 
unfavorable position.  In the present case, the veteran has 
movement of the thumb.  There is no medical evidence of any 
loss of motion that could be deemed the equivalent of 
unfavorable ankylosis.  Therefore, the veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5224.  

Right Buttock Scar

As stated above, a 10 percent evaluation is for assignment 
for superficial, poorly nourished scars with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is for assignment for objective 
demonstration of tenderness and pain on superficial scars.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are to 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

There is no medical evidence that the right buttock scar is 
poorly nourished with repeated ulceration or objective 
demonstration of tenderness or pain on the right buttock 
scar.  The record is negative for medical evidence that the 
right buttock scar causes any limitation of function.  The 
veteran has voiced complaints of tingling and numbness of the 
right buttock scar.  However, the record is negative for 
objective medical evidence of tenderness and pain of this 
scar.  In fact, the November 1996 examination report notes 
that the scar was not even tender to palpation.  The Board 
notes that the psychiatric examination included a diagnosis 
of chronic pain disorder.  In any event, the objective 
medical evidence is against a compensable rating for the 
veteran's right buttock scar.  38 C.F.R. § 3.321(b)(1) 
(1998).

The veteran's representative has raised the issue of an 
extra-schedular rating for the veteran's scars under 
38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Regarding an extraschedular evaluation for the veteran's 
scars, the Board notes that she has submitted no objective 
medical evidence that indicates that her service-connected 
scars interfere with her ability to obtain or retain 
employment.  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to her 
disability, and it does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
provisions of 38 C.F.R. § 3.321 (1998) relating to 
extraschedular evaluations are not for application.


ORDER

Service connection for a back condition, to include low back 
strain, low back pain, and degenerative joint disease is 
denied. 

Entitlement to an increased rating for right hand scars is 
denied. 

Entitlement to a compensable rating for a scar on the right 
buttock is denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

